Citation Nr: 0419020	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  94-06 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

1.  Entitlement to benefits under the provisions of 38 
U.S.C.A. § 1318 (West 2002).

2.  Entitlement to service connection for an acquired 
psychiatric disability, characterized as dementia/organic 
brain syndrome, for the purpose of accrued benefits.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1971.  The veteran died in January 1996.  The 
appellant is the veteran's mother.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

The Board remanded the case to the AOJ in November 1998.  One 
of the purposes of the remand was to have the AOJ render a 
determination as to whether the veteran's mother was eligible 
for 38 U.S.C.A. § 1318 benefits or otherwise a claimant.  
Another was to have the AOJ render a determination as to 
whether the appellant was a "dependent parent" for the 
purpose of payment of accrued benefits under 38 U.S.C.A. § 
5121.  In a December 2002 administrative decision, the AOJ 
decided that the appellant was not an eligible claimant for 
dependency and indemnity compensation (DIC) purposes under 38 
U.S.C.A. § 1318.  The AOJ decided that she was an eligible 
claimant for entitlement to accrued benefits pursuant to 38 
U.S.C.A. § 5121, and that she was not entitled to payment of 
accrued benefits based on reimbursement of funeral expenses 
because the evidence of record showed that the funeral 
expenses were paid by J.H., the veteran's brother, and 
because, as to other monies paid to a funeral home, the 
statement did not include information on who made the 
payments.

In a November 1998 decision, the Board determined that the 
Board did not have jurisdiction over the issue of entitlement 
to service connection for the cause of the veteran's death 
due to the lack of a notice of disagreement as to the denial 
of that issue by the AOJ.  Thus, that issue is not before the 
Board.  Also, the Board remanded the case back to the AOJ for 
the appellant to be provided notice of the administrative 
decision and for compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA).


FINDINGS OF FACT

1.  The appellant is the veteran's natural mother; she is not 
his surviving spouse or his child.  

2.  The veteran's post-service diagnosis of dementia/organic 
brain syndrome is unrelated to disease or injury during 
service and an organic disease of the nervous system was not 
present within one year of the veteran's separation from 
service.  


CONCLUSIONS OF LAW

1.  The appellant is not a proper claimant for a claim of 
entitlement to benefits under the provisions of 38 U.S.C.A. § 
1318.  38 U.S.C.A. §§ 101, 1318 (West 2002); 38 C.F.R. § 3.59 
(2003).

2.  An acquired psychiatric disability, characterized as 
dementia/organic brain syndrome was not incurred in or 
aggravated in service and an organic disease of the nervous 
system may not be presumed to have been incurred therein, for 
purposes of accrued benefits..  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5121 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.1000 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  To implement the provisions of 
the law, the VA promulgated regulations at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(b) which became effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the 
claimant was notified of the VCAA via an April 2003 VCAA 
letter.  The claimant was informed of the duty to notify, the 
duty to assist, to obtain records, and examinations or 
opinions.  The claimant was specifically advised of the type 
of evidence which would establish her claims and he was 
afforded additional time to submit such evidence.  Thus, the 
claimant has been provided notice of what VA was doing to 
develop the claims, notice of what she could do to help her 
claims and notice of how her claims were still deficient.  

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), 
requires that notice to a claimant pursuant to the VCAA be 
provided "at the time" that, or "immediately after", the 
Secretary receives a complete or substantially complete 
application for VA-administered benefits.  Id. at 11.  
Pelegrini further held that the Secretary failed to 
demonstrate that, "lack of such a pre-AOJ [agency of 
original jurisdiction]-decision notice was not prejudicial to 
the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the 
Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 
116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")".  Id at 
13.

Pelegrini I was withdrawn and replaced by Pelegrini v. 
Principi, No 01-944 (U.S. Vet App. Jun. 24, 2004).  

Pelegrini II indicated that the Court was not holding that 
where pre-AOJ-adjudication notice was not provided, the case 
must be returned to the AOJ for the adjudication to start all 
over again as though no AOJ action had ever occurred.  The 
Court stated that it recognized that where the notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  However, it indicated 
that the appellant had the right to VCAA content-complying 
notice and proper subsequent VA process.

In this case, the claimant was provided every opportunity to 
submit evidence, and to attend a hearing.  She was provided 
with notice of the appropriate law and regulations.  She was 
provided notice of what evidence she needed and notice of 
what evidence VA would secure on her behalf.  She was given 
ample time to respond.  Hence, not withstanding Pelegrini, to 
allow the appeal to continue would not be prejudicial error 
to the claimant.  Under the facts of this case, "the record 
has been fully developed," and "it is difficult to discern 
what additional guidance VA could have provided to the 
claimant regarding what further evidence she should submit to 
substantiate her claim." Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004)  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence that would establish the 
claims.  Thus, she has been provided notice of what VA was 
doing to develop the claims, notice of what she could do to 
help his claims and notice of how her claims were still 
deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record subject to rules regarding accrued benefits.  The 
records satisfy 38 C.F.R. § 3.326.  In this case, the Board 
finds that VA has done everything reasonably possible to 
assist the claimant.

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied with respect 
to said issues on appeal.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

The Board also notes that it appears that VCAA would have 
limited applicability in regard to a claim for accrued 
benefits, since the decision must be made on the evidence of 
record at time of death.


38 U.S.C.A. § 1318

In written contentions and oral testimony provided at her 
March 1999 hearing, the appellant maintains that she was a 
dependent of the veteran during his lifetime.  

VA law provides benefits for certain survivors of certain 
veterans rated totally disabled at the time of death.  See 
38 U.S.C.A. § 1318.  The benefits shall be paid to the 
surviving spouse and to the children of a decreased veteran 
who qualifies under subsection (b) of 38 U.S.C.A. § 1318, in 
the same manner as if the veteran's death were service-
connected.  See 38 U.S.C.A. § 1318(a).  

In a December 2002 administrative decision, the AOJ decided 
that the appellant was not an eligible claimant for DIC 
purposes under 38 U.S.C.A. § 1318.  The AOJ indicated that 
38 U.S.C.A. § 1318 clearly limits entitlement to the 
surviving spouse and the children of the deceased veteran.  

The veteran's birth certificate shows that the appellant is 
his natural mother.  She was the veteran's parent.  See 
38 C.F.R. § 3.59.  She is not his surviving spouse or his 
child.  As such, she is not a proper party to receive 
entitlement to benefits under 38 U.S.C.A. § 1318 and her 
claim must be denied on that basis.  

The Board notes that this fact, that the appellant was the 
veteran's natural mother and not his surviving spouse or 
child, was never in doubt.  In essence, there was no legal 
merit to the decision.  Under the circumstances, VCAA should 
have had no applicability.  See VAOPGCPREC 5-04.  However, in 
view of the phenomenal number of Joint Motions by the office 
of VA General Counsel, a VCAA analysis was added.  


Accrued Benefits

An accrued benefits claim arises after a veteran has died. 
Although a veteran's claim does not survive his death, see 
Vda de Landicho v. Brown, 7 Vet. App. 42, 47 (1994), a proper 
party may be entitled to accrued benefits under certain 
conditions.  Upon the death of a veteran, any accrued 
benefits are payable, in descending order, to the veteran's 
spouse, children (in equal shares), or dependent parents (in 
equal shares).  38 U.S.C.A. § 5121(a)(2); 38 C.F.R. § 
3.1000(a)(1).  

In a December 2002 administrative decision, the AOJ decided 
that the appellant was an eligible claimant for entitlement 
to accrued benefits pursuant to 38 U.S.C.A. § 5121.  In that 
regard, it was established that she was the natural mother of 
the veteran, that she had qualifying income requirements, and 
that during his lifetime, the veteran's income was used to 
maintained a reasonable standard of living in her household.  
The Board concurs with this determination.  


Background

Historically, the veteran submitted a claim for VA benefits 
in April 1973.  He reported that he had a mental breakdown in 
November 1972.

Service medical records show that in June 1970, the veteran 
reported that he had had a headache for a week's duration 
after he fell in the mess hall and struck his head on the 
right pareieto-occipital area.  There were no other 
neurological symptoms.  Examination revealed normal sensorium 
and coordination.  The diagnosis was questionable tension 
headaches and questionable post-concussion headaches.  Four 
days later, the veteran reported the same headache symptoms.  
The diagnosis was post-traumatic headaches.  In July 1970, 
the veteran was seen on two more occasions for complaints of 
a severe headache, but the examination was unremarkable.  
There was no nystagamus or optic nerve cupping.  The 
impression was again post-concussion headaches.  The veteran 
again complained of headaches and dizziness in April 1971.  
On separation examination in June 1971, the veteran was not 
shown to have any neurology or psychiatric abnormalities.  No 
sequalae of the fall was noted on objective examination.  

Subsequently, VA records were obtained.  In December 1982, it 
was reported that it seemed like the veteran was losing his 
mind.  An examiner noted that the veteran presented with a 
somewhat inadequate personality.  In January and March 1973, 
the veteran reported that he was feeling good.  In March 
1973, the veteran was hospitalized because of disturbed 
behavior.  He was diagnosed as having an inadequate 
personality probably due to drug use.  He was hospitalized 
later that same month.  He was diagnosed as having 
schizophrenia, paranoid, chronic, in acute exacerbation.  
When the veteran's history was recorded, his recent episodes 
of irregular behavior were noted, but there was no mention of 
service.  

In June 1973, the veteran was afforded a VA examination.  At 
that time, the veteran indicated that he served in the Army 
as cook and was never overseas.  He related that he adjusted 
well to Army life except for tension and anxiety at times.  
However, he had no symptoms of delusions or hallucinations.  
Mental status examination resulted in a diagnosis of 
schizophrenia, paranoid type.

In July 1974, the veteran applied for service connection for 
residuals of a head injury.  In September 1974, the veteran 
reported that, during service, he slipped on a slick floor, 
struck his head, and went to sick call.  He related that he 
was still disabled.

In November 1974, the veteran was afforded a VA examination.  
At that time, the veteran reported that he had residuals of 
an inservice fall.  The examiner reviewed the veteran's 
service medical records and referred to the 1970 fall which 
had initially resulted in headaches.  The examiner noted that 
there were no neurological symptoms of signs.  The examiner 
reviewed the post-service records and noted the 1973 
diagnosis of schizophrenia.  On neurological examination, the 
veteran's cranial nerve function was intact and he had no 
sensory disturbances.  Neurological examination was negative.  
Mental status examination was also performed.  The examiner 
indicated that the diagnosis was passive aggressive 
personality, from the records.  VA skull films for residuals 
of a head injury showed the bony tables to be intact, the 
sella to be normal, and that the pineal was not calcified or 
identified, and that there was no spreading of the suture 
lines.

In a December 1974 rating decision, service connection was 
denied for residuals of a head injury, claimed as headaches 
and dizziness.  Service connection was also denied for a 
psychiatric disorder to include a personality disorder.  The 
veteran appealed.

In a December 1975 Board decision, the Board determined that 
the veteran's residuals of a head injury, headaches, were 
acute and transitory and were without any residual disability 
when the veteran separated from service.  Service connection 
was denied for head injury residuals, characterized as 
headaches.  In addition, service connection was denied for a 
psychosis since a psychosis was not present during service or 
within one year of the veteran's separation from service.  

Thereafter, additional records were received.  In February 
1974, the veteran underwent an evaluation performed by P. C., 
Ph. D., who noted that the veteran had displayed emotional 
difficulties including a suicide attempt.  He referred the 
veteran to a psychiatrist.  In March 1974, the veteran 
underwent a psychiatric evaluation performed by D. F., M.D., 
which resulted in a diagnosis of schizophrenia, chronic 
undifferentiated type.  Thereafter, the veteran continued 
private treatment.

In a May 1981 letter, a private facility reported that the 
veteran had been treated since 1974 and carried the diagnosis 
of schizophrenia, undifferentiated type.  

In a May 1981 determination, service connection for a nervous 
disorder was denied.  The veteran appealed.  In conjunction 
with his appeal, he was afforded a hearing before a hearing 
officer in June 1981.  At that time, the veteran related that 
he slipped and fell during service and hit his head.  Since 
that time, he indicated that he had had headaches.  The 
veteran's mother testified that the veteran did not have any 
problems before service.  

In a July 1982 decision, the Board determined that there was 
no new factual basis to reopen the prior final denial of 
service connection for a psychiatric disability.  

In July 1984, J. H., M.D., indicated that the veteran was not 
currently displaying a psychosis, but had residual symptoms 
of emotional disturbance.  

In February 1985, the veteran testified at a personal hearing 
at the RO before a hearing officer.  At that time, the 
veteran related that there were actually two accidents during 
service, when a tent pole fell on him and hit his head and 
secondly, when he slipped in the mess hall.  Since that time, 
he reported that he had had photophobia and headaches.  This 
was the first time that the veteran mentioned having a second 
head injury.  

Thereafter, VA records were obtained which showed that in 
November 1973, the veteran was hospitalized for drug 
intoxication.  In August 1975, he was treated for probable 
schizophrenia.  

In a May 1985 rating decision, service connection for 
headaches and photophobia were denied.  The appellant, as the 
veteran's guardian, appealed.  In September 1985, she 
testified at a hearing.  She indicated that prior to service, 
the veteran had no problems.  However, since he fell during 
service, he had had problems.  

In an April 1986 decision, the Board determined that new and 
material evidence had not been received to reopen the claim 
of service connection for headaches and that service 
connection was denied for photophobia as it was not shown to 
be related to a military injury.  

In March 1987, the veteran was hospitalized at a VA facility.  
He was diagnosed as having schizophrenia, chronic 
undifferentiated type.  

In October 1989, the veteran was seen by a private 
psychologist, D. S., Ph. D., for psychological evaluation.  
The report was dated November 1989.  The veteran reported 
that he fell and hit the back of his head during service 
which resulted in headaches.  Thereafter, a tent pole fell 
and hit him in the front of his head which further aggravated 
his headaches.  The veteran related that after service, he 
had headaches and went to VA for treatment.  At that point, 
they discovered that he had more than headaches, he had nerve 
problems and would never work again.  The examiner performed 
various testing and reviewed some VA records.  He stated that 
VA diagnosed him as having chronic undifferentiated 
schizophrenia and this examiner also found global cortical 
dysfunction.  The examiner stated that his findings were in 
agreement with VA's findings in that regard.  From a 
differential diagnostic point of view, one question arose: 
was the more appropriate diagnosis to refer to the 
schizophrenic condition or, based on the history, was the 
onset of the thought disorder at the same time that the 
veteran possibly encountered cortical dysfunction.  The 
examiner noted that if this was true and the cognitive 
impairment was due to brain damage, the more appropriate 
diagnosis would be delirium or an organic brain syndrome with 
psychosis, encompassing the cortical dysfunction, his 
retardation, and his thought disorder under one diagnostic 
category.  The history he gave suggested that he functioned 
at a significantly higher level intellectually and 
emotionally prior to his induction into the military.  Given 
the history of possible head injuries, the onset of emotional 
problems and headaches, a case could certainly be made for 
the service connection of his present total and permanent 
vocational disability.  

In March 1990, the veteran was afforded a VA psychiatric 
examination.  The diagnosis was schizophrenic disorder, 
undifferentiated type.  VA records dated in 1990 to 1991 
document continued treatment for psychiatric symptoms.  

In September 1992, the veteran was hospitalized for treatment 
of schizophrenia.  

In September 1993, a claim of service connection for 
residuals of a head injury, claimed as dementia, was 
received.  The veteran was issued a statement of the case.  
In the substantive appeal, it was contended that the claim of 
service connection for dementia was a new claim.  The Board 
notes that a claim of service connection for dementia was not 
previously addressed and considered by VA; thus, this was a 
new claim.  

In November 1993, the private psychologist, D. S., Ph. D., 
submitted a letter.  In that letter, he indicated that VA 
correspondence mentioned that the veteran suffered a closed 
head injury while in service in 1970.  He indicated that 
subsequent to the veteran's discharge, he was never able to 
work successfully and was vocationally disabled since that 
time.  It was only somewhat later that the veteran's 
schizophrenia arose.  Thus, the cognitive dysfunction 
appeared to have significantly predated the schizophrenia 
with the thought disorder arising out of the service-
connected organic mental disorder.  He stated that the 
question arose as to whether the veteran's dementia and 
generalized loss of cognitive processes occurred as a result 
of the head injury.  He noted that it was known that the 
veteran was dysfunctional after getting out of the Army and 
that there was no history of subsequent head injuries with a 
concomitant drop in functioning.  Thus, it would appear to 
have occurred before discharge.  He also indicated that it 
did not predate the veteran's entry into service.  He opined 
that it seemed apparent that the veteran's problems began 
with his inservice head injury.  He was unsuccessful in 
vocational functioning after service and later became 
psychotic.  

D. S., Ph. D., stated that neuropsychological testing at VA 
showed an organic brain syndrome manifested by chronic severe 
diffuse cortical dysfunction affecting most areas of the 
cortical abilities and also mild mental retardation.  Thus, 
it would appear that his total vocational disability was 
service-connected and stemmed from his head injury which 
resulted in dementia.  

Thereafter, private medical records dated from 1983 to 1987 
showed that the veteran was treated for schizophrenic 
disorder, undifferentiated type, chronic.  

In September 1994, the veteran, the appellant, and two 
relatives attended a personal hearing at the RO.  It was 
asserted that the veteran had dementia.  The veteran again 
testified to 2 inservice injuries.  When he separated from 
service, the veteran related that his head and his eye were 
hurting.  Thereafter, he worked as a janitor.  He began 
having problems and was institutionalized for mental 
impairment.  He was treated over the years for schizophrenia.  
His brothers testified that after service, the veteran was 
having problems and would become violent.  In addition, the 
veteran's ability to think sharply and quickly had diminished 
over the years.  The appellant testified that after service, 
the veteran had problems.  He was causing trouble and only 
knew her some of the time.  In addition, his mental 
functioning had been decreasing.  

In a February 1995 letter, a private facility indicated that 
the veteran had been treated in March 1973 for acute 
schizophrenia episode versus early schizophrenia.  

In April 1995, the private psychologist, D. S., Ph. D., 
submitted another letter.  He opined that the veteran 
suffered a closed head injury during service and developed a 
psychosis within one year of his separation from service, 
organic brain syndrome with psychosis.  D. S., Ph. D., 
indicated that the veteran had a traumatic brain injury 
during service. 

In January 1996, the veteran died.  The Certificate of Death 
indicated that the cause of death was acute myocardial 
infarction.  There were no other significant conditions 
contributing to death.  An autopsy was not performed.  

After the veteran died, additional medical records were 
received.  Included in these medical records were VA records.  
The VA records are considered to have been constructively of 
record when the veteran died.  See Hayes v. Brown, 4 Vet. 
App. 353, 360-61 (1993).  These records are dated in 1974 and 
show treatment for schizophrenia.  


Analysis

In this case for the purposes of accrued benefits, the 
appellant is the veteran's surviving dependent parent.

Applicable law provides that an individual entitled to 
accrued benefits may be paid periodic monetary benefits to 
which a veteran was entitled at the time of his death under 
existing ratings or based on evidence in the file at the time 
of his death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  

The Federal Circuit Court has also made it clear that, in 
order to support a claim for accrued benefits, the veteran 
must have had a claim pending at the time of his death for 
such benefits or else be entitled to them under an existing 
rating or decision.  38 U.S.C.A. §§ 5101(a), 5121(a); Jones 
v. West, 136 F.3d 1296 (Fed. Cir. Feb. 11, 1998).  In Jones, 
the U.S. Court of Appeals for the Federal Circuit held that 
under 38 U.S.C. § 5101(a), "[a] specific claim in the form 
prescribed by the Secretary ... must be filed in order for 
benefits to be paid or furnished to any individual under the 
laws administered by the Secretary."  The Federal Circuit 
Court further cited 38 U.S.C. § 5121.  Reading these two 
sections together compels the conclusion, according to the 
Federal Circuit, that, in order for a claimant to be entitled 
to accrued benefits, the veteran must have had a claim 
pending at the time of his death for such benefits or else be 
entitled to them under an existing rating or decision.

In this case, the veteran had a claim pending for service 
connection for dementia/organic brain syndrome.  

An accrued benefits claim is, under the law, derivative of, 
and separate from, the veteran's claims.  See Zevalkink v. 
Brown, 6 Vet. App. 483, 489-490 (1994), aff'd, 102 F.3d 1236 
(Fed. Cir. 1996).  Thus, in the adjudication of a claim for 
accrued benefits, the claimant is bound by the same legal 
requirements to which the veteran would have been bound had 
he survived to have his claims finally decided.

In considering the appellant's claims for accrued benefits, 
generally, only evidence contained in the claims file at the 
time of the veteran's death may be considered. 38 U.S.C.A. § 
5121; 38 C.F.R. § 3.1000.  However, as noted, in Hayes, the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) ("the Court") held that service department and certain 
VA medical records are considered as being constructively in 
the claims file at the date of death although they may not 
physically be in there until after that date.  The Court 
pointed to the provisions of M21-1.  These provisions refer 
to service department records, reports of VA 
hospitalizations, reports of treatment by VA medical centers, 
reports of treatment authorized by the VA, reports of autopsy 
made by VA on date of death.

Thus, the private medical records and lay evidence submitted 
after the veteran's death are not for consideration in the 
claim of service connection for dementia/organic brain 
syndrome.

The veteran did not have combat service.  Thus, 38 U.S.C.A. § 
1154(b) is not for application.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection for organic disease of the nervous system may be 
granted if manifest to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may be granted for any 
disease diagnosed after discharged, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).  

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
reaffirmed by the U.S. Court of Appeals for the Federal 
Circuit, which has stated, "a veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The appellant is competent to report what she observed, but, 
as a lay person, she is not competent to offer opinions on 
medical diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).

The service medical records document that the veteran fell in 
June 1970.  This incident has been accepted in the record as 
to have factually occurred.  The veteran struck his head in 
the right pareieto-occipital area.  He reported a headache 
one week later.  There were no other neurological symptoms.  
Examination revealed normal sensorium and coordination.  The 
eventual diagnosis was post-traumatic headaches.  In July 
1970, the veteran was seen on two more occasions for 
complaints of a severe headache, but the examination was 
unremarkable.  There was no nystagamus or optic nerve 
cupping.  The impression was again post-concussion headaches.  
The veteran again complained of headaches and dizziness in 
April 1971.  On separation examination in June 1971, the 
veteran was not shown to have any neurology or psychiatric 
abnormalities.  No sequalae of the fall was noted.  

There is no documentation of a tent pole falling and striking 
the veteran in the head.  The Board finds that this report by 
the veteran is not credible.  It is not credible because 
although the veteran is certainly competent to report such an 
event, the statement is not corroborated in the service 
medical records or by any lay evidence.  In addition, the 
veteran initially only reported his slip and fall incident 
for many years.  As the years progressed, this second 
incident was suddenly remembered in conjunction with a claim 
of the veteran.  The veteran had stated in the record that 
his memory was faulty.  Cognitive impairment was shown by 
competent evidence.  The Board does not believe that the 
veteran's memory was suddenly restored and confirmed this 
incident in conjunction with a claim for benefits.  The 
service medical records are replete with various medical 
complaints, all documented.  This incident is not shown to 
have occurred.  

Thus, in sum, the service medical records are negative for 
any complaints, findings, treatment, or diagnosis of 
dementia, organic brain syndrome, brain trauma, or any 
neurologic disorder, other than the reported post-traumatic 
headaches which were not present on separation.  Although the 
veteran fell and struck his head during service, his head 
trauma was not described as severe by any contemporaneous 
examination.  In fact, the veteran was not treated for one 
week and other than the post-traumatic headaches, he had no 
other neurologic symptoms and no other sequalae.  The 
headaches themselves had resolved by separation.  He was 
afforded neurologic testing.  It was negative.  

After the veteran's separation from service in September 
1971, he was diagnosed as having a personality disorder in 
December 1982.  He was also documented as having 
inappropriate behavioral symptoms in conjunction with drug 
use.  In March 1973, schizophrenia was diagnosed.  
Thereafter, the veteran was continuously treated and 
diagnosed as having schizophrenia.  Neurologic examinations 
were negative.  VA skull films were negative.  The record 
shows exacerbations and periods of remission for the 
schizophrenia.  There is no diagnosis of dementia, organic 
brain syndrome, brain trauma, or other brain impairment, 
until D. S., Ph. D.'s report.

There is lay evidence of record which states that the veteran 
was not acting in what was perceived to be a normal way after 
he was discharged from service.  This lay evidence is not 
competent to state the reason for any perceived abnormal 
behavior.  

In October 1989, the veteran was seen by a private 
psychologist, D. S., Ph. D., for psychological evaluation.  
He prepared three reports, one dated in 1989 , one dated in 
1993, and one in 1995.  

In the 1989 report, D. S., Ph. D., questioned the documented 
diagnoses.  However, it is clear from his report that this 
person, not a physician, did not examine the service medical 
records and also did not refer to any specific private 
records.  He relied on the veteran's own rendition of his 
alleged inservice accidents.  As noted, only one of these 
injuries actually occurred.  Thus, D. S., Ph. D., relied on 
an inaccurate medical history.  Further, in his first report, 
D. S., Ph. D., stated his findings with regard to the veteran 
in equivocal terms, at best.  He questioned whether or not a 
diagnosis of delirium or an organic brain syndrome with 
psychosis, encompassing the cortical dysfunction, would be 
the best diagnosis for the veteran.  He did not present a 
clear diagnosis in this report, it was speculative in nature 
and based on an inaccurate medical history.  His report is 
competent to show that the veteran currently displayed mental 
impairment/cortical dysfunction.  This individual is 
competent to make a psychological assessment as a 
psychologist.  However, with regard to his other statements, 
his 1989 report is not probative in light of the inaccurate 
medical history which was relied on by him and cited by him 
and in light of the numerous speculative statements.  

In his second report, D. S., Ph. D., did not refer to the 
alleged tent pole incident.  He appeared to only refer to the 
1970 slip and fall, although this is not entirely clear.  He 
opined that the veteran's cognitive dysfunction did not 
predate service, appeared to have significantly predated the 
schizophrenia with the thought disorder arising out of the 
service-connected organic mental disorder, and appeared to 
have occurred during service.  D. S., Ph. D., stated that 
neuropsychological testing at VA showed an organic brain 
syndrome manifested by chronic severe diffuse cortical 
dysfunction affecting most areas of the cortical abilities 
and also mild mental retardation.  Thus, it would appear that 
his total vocational disability was service-connected and 
stemmed from his head injury which resulted in dementia.  

In his 1995 report, D. S., Ph. D. opined that the veteran 
suffered a closed head injury during service and developed a 
psychosis within one year of his separation from service, 
organic brain syndrome with psychosis.  D. S., Ph. D., 
indicated that the veteran had a traumatic brain injury 
during service. 

In weighing D. S., Ph. D.'s second and third reports which 
were not equivocal, it is critical to review the record.  D. 
S., Ph. D.'s reports are positive nexus statements, relating 
post-service diagnoses to service.  Although there is not a 
specific medical report which contradicts the findings, they 
are contradicted by the record as a whole.  The record shows 
no brain trauma during service.  The record shows that the 
veteran was struck in the back of the head.  Afterwards, he 
had headaches due to that injury while he was in the service.  
However, all neurologic testing was negative.  Neurologic 
testing was negative at separation.  After service, 
neurologic testing remained negative for any abnormality.  
The veteran began displaying inappropriate behavior.  He was 
initially treated for a personality disorder.  Thereafter, 
schizophrenia was diagnosed.  The diagnosis was uniformly 
found appropriate by both VA and private physicians and 
medical facilities from March 1973 onward.  The veteran was 
obviously impaired emotionally and cognitively.  This is 
clearly demonstrated in the record.  His disease was 
progressive.  He was deemed incompetent.  He suffered through 
acute periods of exacerbation.  

D. S., Ph. D., has opined that the veteran developed an 
organic mental disorder during service or within one year of 
service born out of the slip and fall incident.  This 
disorder eventually caused dementia.  He points to cognitive 
dysfunction which he states predated the schizophrenia.  He 
opined that this dysfunction was the result of the head 
trauma.  He refers to neuropsychological testing at VA which 
showed an organic brain syndrome manifested by chronic severe 
diffuse cortical dysfunction affecting most areas of the 
cortical abilities and also mild mental retardation.  

There is no VA neuropsychological testing which showed an 
organic brain syndrome manifested by chronic severe diffuse 
cortical dysfunction affecting most areas of the cortical 
abilities and also mild mental retardation.  The only testing 
which purports to show these results was performed by D. S., 
Ph. D., himself.  Also, although D. S., Ph. D., refers to the 
veteran's decreased cognitive functioning after service, 
these records are in conjunction with treatment for a 
personality disorder and drug use.  Thereafter, decreased 
cognitive functioning was also shown in conjunction with 
schizophrenia as a symptom of that disorder.  All of these 
findings were shown more than one year after the veteran 
separated from service and not beforehand.  

D. S., Ph. D., does not accurately portray the service 
medical records and then ignores the more than one year 
period after the veteran's separation from service where 
there is a complete absence of any psychiatric diagnosis.  D. 
S., Ph. D. may have been told that following service, the 
veteran's perceived behavior was abnormal from lay 
perspective.  However, he did not assess any lay statements 
to include the veteran's statements against the documentary 
record, particularly since he found the veteran to be 
completely disabled and mildly retarded due to brain 
impairment.  Such findings would render the veteran's 
statements unreliable.  His reports show that there was no 
review of the service medical records.  He refers to the 
phrase "you mentioned" with regard to the service medical 
records.  He does not refer to any of the specific findings 
in the service medical records.  He indicates in his reports 
that he relied on the medical history of the inservice head 
trauma as told to him by the veteran or others.  Thus, he did 
not review the service medical records.  This is indicative 
that his review of the record was not thorough and cannot be 
treated as though it was complete.  

Further, the documentary record shows that there were no 
manifestations of any psychiatric disorder during service or 
within one year of separation.  The record clearly shows a 
continuous and consistent diagnosis of schizophrenia which 
has not been related to service.  In contrast, D. S., Ph. D., 
states that there was brain trauma during service and that a 
psychosis was present within that one year post-service 
period.  His conclusions are less probative than the service 
records and volumes of post-service evidence.  His opinion is 
based on an incomplete and inaccurate review of the record.  
As such, while he is competent to state an opinion, his 
opinion is of less probative value than the totality of the 
documentary record because the opinion was based on an 
inaccurate and incomplete review of the record.  Therefore, 
the Board finds that the negative evidence outweighs the 
positive evidence in this case.

In reaching this determination, the Board has considered the 
guidance of the Court.  The Board has the duty to assess the 
credibility and weight to be given the evidence.  Wood v. 
Derwinski, 1 Vet. App 190 (1990).  While not free to ignore 
the private opinion, the Board remains free to discount the 
credibility of the examiner's statement.  See Sanden v. 
Derwinski, 2 Vet. App. 97 (1992); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  We again note, the Board has weighed the 
more recent private opinions and finds that they are lacking 
in probative weight when compared to the other evidence of 
record.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).


ORDER

Entitlement to benefits under the provisions of 38 U.S.C.A. § 
1318 (West 2002) is denied.  

Service connection for dementia/organic brain syndrome, for 
the purpose of accrued benefits, is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



